DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-2, and 4-9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/21/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-2, and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The Applicant’s amendment to claim 1 has placed the claims into allowable form. Specifically, the Applicant has amended claim 1 to recite that when the toner is divided by an inertial classifier into a first group including a larger size of the toner particles, and a second group including a smaller size of the toner particles, with the number of toner particles in the first group being substantially equal to the number of toner particles in the second group, the toner satisfies 1.50 ≤ (As/Bs)/(Al/Bl) ≤ 2.00 and 1.14 ≤ σs/σl ≤1.50. The Examiner agrees with the Applicant’s arguments presented in the Response filed 02/07/2022 that the prior art of record does not teach or suggest arranging the structure and properties of the particles of the large-sized particle group to differ from the structure and properties of the particles of the small-sized particle group. Furthermore, the prior art does not disclose (As/Bs)/(Al/Bl) and does not suggest that a toner satisfying 1.50 ≤ (As/Bs)/(Al/Bl) ≤ 2.00 and 1.14 ≤ σs/σl ≤1.50 exhibits excellent image stability while suppressing fogging. Therefore, the combination of Ohtsu and Shiga, considered with Shibata, does not read on the claims as currently presented. 
The Applicant’s amendment is further effective in overcoming the objection to claim 1 set forth in the Non-Final Office Action mailed 11/09/2021. Further search and consideration have not revealed any prior art that reads on the claims as currently presented, and said claims are therefore deemed allowable.
Therefore, for all of the reasons given above, as well as those presented by the Applicant in the Response filed 02/07/2022, the Applicant’s claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.A.E./Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        05/07/2022